Opinion by
Oliver, P. J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) Whistling balloons, rubber balloons, and noisemakers in part of bamboo like those the subject of Abstract 40493 at 45 percent under paragraph 409; (2) rubber mice in part of bamboo similar to those the subject of Abstract 40389 at 45 percent under paragraph 409; and (3) siren whistles similar to those the subject of Abstracts 39948 and 40480 at 45 percent under paragraph 397.